Name: Council Regulation (EEC) No 2876/84 of 21 September 1984 on the conclusion of an Agreement between the European Economic Community and the Government of the United States of America concerning fisheries off the coasts of the United States
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 10 . 84 Official Journal of the European Communities No L 272/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2876/84 of 21 September 1984 on the conclusion of an Agreement between the European Economic Commu ­ nity and the Government of the United States of America concerning fisheries off the coasts of the United States THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parliament ('), Whereas the Agreement between the European Economic Community and the Government of the United States of America concerning fisheries off the coasts of the United States , initialled on 27 June 1984, should be approved , Whereas provision should be made for specific proce ­ dures for terminating the Agreement if as a result of special circumstances it is impossible for the Commu ­ nity to continue the Agreement, The text of the Agreement, the Annex and the Agreed Minutes are attached to this Regulation . Article 2 The President of the Council is hereby authorized to designate the persons empowered to sign the Agree ­ ment and the exchange of notes referred to in Article XIX of that Agreement. The President of the Council shall give notification of the completion of the required internal procedures (2). Article 3 1 . The Council may decide to terminate the Agree ­ ment by a qualified majority on a proposal from the Commission . The Council shall adopt a decision within two months of submission of the Commission 's proposal . 2 . If the situation described in Agreed Minute No 7 arises , the Commission shall immediately submit a report to the Council and the Member States together with its opinion that the conditions laid down for termination of the Agreement are fulfilled . Within 10 days of submission of such an opinion to the Council any Member State may raise the question in the Council . The Council may decide by a qualified majority that the Agreement shall not be terminated . If no such decision is taken within a period of one month following submission of the opinion to the Council or if no Member State has raised the question in the Council within the aforementioned 10 days, the Commission shall terminate the Agreement. 3 . The Commission shall , on behalf of the Commu ­ nity, give notice of any termination under Article XIX of the Agreement . HAS ADOPTED THIS REGULATION : Article 1 The Agreement between the European Economic Community and the Government of the United States of America concerning fisheries off the coasts of the United States, together with the Annex and the Agreed Minutes which form integral parts of the Agreement, are hereby approved on behalf of the Community. (') Opinion delivered on 13 September 1984 (not yet pub ­ lished in the Official Journal). ( : ) The date of entry into force of the Agreement will be published in the Official Journal of the European Com ­ munities by the General Secretariat of the Council . No L 272/2 Official Journal of the European Communities 13 . 10 . 84 Article 4 The owner or operator of a Member State vessel fishing or otherwise operating under the Agreement shall provide the appropriate authorities within the Community with such information as may be pre ­ scribed concerning the fish or fishery products harvested or otherwise obtained pursuant to the Agree ­ ment. Detailed rules to this effect shall be adopted in accordance with the procedure laid down in Article 33 of Regulation (EEC) No 3796/81 (  ). Article 5 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 September 1984 . For the Council The President A. DEASY (') OJ No L 379, 31 . 12 . 1981 , p. 1 .